      Case 2:18-cv-01702-APG-VCF Document 40 Filed 02/17/21 Page 1 of 2



     MITCHELL S. BISSON, ESQ.
 1   Nevada Bar No. 011920
     LAW OFFICES OF MITCHELL S. BISSON
 2   911 N. Buffalo Dr., Ste. 201
     Las Vegas, NV 89128
 3   Tel. No.: (702) 602-4990
     Email: Mbisson@BissonLegal.com
 4   Attorney for Plaintiffs
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
 8    ESTATE OF REX VANCE WILSON, by                        CASE NO.:
      administrator PETRA WILSON; PETRA                     2:18-cv-01702-APG-VCF
 9    WILSON, individually, et.al.
                                                            STIPULATION AND ORDER
10                       Plaintiff(s),                      TO EXTEND TIME TO FILE
                                                            RESPONSE TO MOTION
11
      vs.                                                   FOR SUMMARY
12                                                          JUDGMENT
      LAS VEGAS METROPOLITAN POLICE                         (FIRST REQUEST)
13    DEPARTMENT, a political subdivision of
      Clark County, Nevada, et. al.
14
                     Defendant(s).
15          IT IS HEREBY stipulated by and between Plaintiffs, by and through their attorney of
16
     record, Mitchell S. Bisson, Esq. of the Law Offices of Mitchell S. Bisson, and Defendants, by
17
     and through their attorney of record, Craig R. Anderson, Esq. of Marquis Aurbach Coffing, to
18
19   the following:

20   1.     Defendants John Squeo (“Officer Squeo”) and Las Vegas Metropolitan Police

21   Department (“LVMPD”), by and through their attorney of record, Craig R. Anderson, Esq. of
22
     Marquis Aurbach Coffing filed their Motion for Summary Judgment (Document 38) on or about
23
     January 29, 2021.
24
     2.     Prior to this instant Stipulation and Order to Extend Time to File Response to Motion for
25
26   Summary Judgment, the initial deadline for Plaintiffs to respond was February 19, 2021.

27
28


                                              PAGE 1 OF 2
      Case 2:18-cv-01702-APG-VCF Document 40 Filed 02/17/21 Page 2 of 2




     3.     Plaintiffs’ counsel’s transition into solo practice and reorganization of firm staffing and
 1
 2   administration, along with the pandemic, has presented administrative burdens regarding the

 3   filing of Plaintiff’s Response to Defendants’ Motion for Summary Judgment herein mentioned.
 4   4.     The parties herein now stipulate to extend the time to file Plaintiff’s Response to
 5
     Defendants’ Motion for Summary Judgment, from February 19, 2021 to February 26, 2021.
 6
            This extension is made in good faith and not for the purpose of delay.
 7
            IT IS SO STIPULATED this 17th day of February 2021.
 8
 9   LAW OFFICES OF                                               MARQUIS AURBACH COFFING
     MITCHELL S. BISSON
10
     /s/ Mitchell S. Bisson                                       /s/ Craig R. Anderson
11   Mitchell S. Bisson, Esq.                                     Craig R. Anderson, Esq.
12   Nevada Bar No. 11920                                         Nevada Bar No. 6882
     911 N. Buffalo Dr., Ste. 201                                 10001 Park Run Drive
13   Las Vegas, NV 89128                                          Las Vegas, NV 89145
     Attorney for Plaintiffs                                      Attorney for Defendants
14
15                                               ORDER

16          IT IS SO ORDERED this 17th
                                  ___ day of February, 2021, that the deadline for the Plaintiffs

17   to file a Response to Defendants’ Motion for Summary Judgment (Document 38) be extended
18
     from February 19, 2021 to February 26, 2021.
19
                                                          ___________________________________
20                                                        United States District Court Judge
21
22
23
24
25
26
27
28


                                               PAGE 2 OF 2
